Citation Nr: 1223179	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  10-16 458	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for right foot peripheral neuropathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to June 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  A May 2011 Board decision denied a rating in excess of 20 percent for residuals of a right ankle fracture and remanded for further development the claim for a rating in excess of 10 percent for right foot peripheral neuropathy.  


FINDING OF FACT

On May 2, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing (via his representative) that he wished to withdraw his appeal seeking an increased rating for right foot peripheral neuropathy; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of the rating for right foot peripheral neuropathy, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, given the Veteran's expression of intent to withdraw his appeal in this matter of, further discussion of the impact of the VCAA on this matter is not necessary.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In a written statement received on May 2, 2012, the Veteran indicated that he wished to withdraw his appeal seeking a higher rating for his right foot peripheral neuropathy.  Hence, there is no allegation of error of fact or law for appellate consideration in this matter.  Accordingly, the Board does not have jurisdiction to consider an appeal in the matter, and the appeal must be dismissed.


ORDER

The appeal for an increased rating for right foot peripheral neuropathy is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


